OPINION — AG — THE USE OF FRESH WATER (UNDERGROUND AND SURFACE WATERS) FOR WATERFLOOD PROJECTS DOES NOT CONSTITUTE WASTE, AS DEFINED IN THE APPLICABLE SECTIONS 82 O.S. 1961 1078 [82-1078]. IF THE BOARD IN ITS FINDING OF FACT, AND IN APPLYING THE APPLICABLE LAW, DETERMINES THAT THE USE OF FRESH WATER IN A WATERFLOOD PROJECT UNDER CONSIDERATION IN WASTE, THEN THE AUTHORITY OF THE BOARD IS SUCH THAT IT MAY DISALLOW THE APPLICATION OR PERMIT INVOLVED. CITE: 60 O.S. 1961 60 [60-60], 82 O.S. 1961 1071-1078 [82-1071] — [82-1078], 82 O.S. 1961 1002 [82-1002] 82 O.S. 1961 903-916 [82-903] — [82-916] (BRIAN UPP)